Fourth Court of Appeals
                                  San Antonio, Texas
                                        JUDGMENT
                                     No. 04-15-00548-CV

                                    Rufina Reyes YANEZ,
                                          Appellant

                                               v.

                 AMERICAN GENERAL LIFE INSURANCE COMPANY,
                                 Appellee

                  From the 341st Judicial District Court, Webb County, Texas
                            Trial Court No. 2014CVF000504-D3
                     Honorable Rebecca Ramirez Palomo, Judge Presiding

   BEFORE CHIEF JUSTICE MARION, JUSTICE ANGELINI, AND JUSTICE PULLIAM

       In accordance with this court’s opinion of this date, this appeal is dismissed for want of
prosecution. Costs of appeal are taxed against appellant.

       SIGNED October 28, 2015.


                                                _________________________________
                                                Jason Pulliam, Justice